Me. Justice Wolf:
The evidence for the government tended to show that the prosecuting witness was the owner of a property and that the defendants on several different days entered into the property and violently destroyed trees worth from $300 to $400. This evidence established a prima facie case under section 517„ of the Penal Code.
The evidence for the defendants attempted to establish a conflict of titles to the property, but it was not given credit by the court below and the appellants did not show that the weighing of it was erroneous.

Affirmed.

DECISIONS PER CURIAM
NOTE.
The Spanish edition contains here a list of the cases disposed of per curiam without written opinions during' the time covered by this volume. These cases are 278 in number and cover pages 1043 to 1082 of the Spanish edition.
It is considered that the publication of this list of cases in the English edition is not of great importance; therefore, in order to economize time and expense, as well as to reduce the unusual size of the volume, these decisions are omitted.